


Exhibit 10.17

 

AMENDMENT NO. 1 TO SERVICING AGREEMENT

 

AMENDMENT NO. 1, dated as of November 28, 2007 (this “Amendment”), to the
Servicing Agreement, dated as of March 16, 2007 (as amended by this Amendment,
and as the same may be further amended, amended and restated or otherwise
modified from time to time, the “Servicing Agreement”), by and among (i) IHOP
FRANCHISING, LLC, a Delaware limited liability company, as the issuer (the
“Issuer”), (ii) IHOP IP, LLC, a Delaware limited liability company, as the
co-issuer (the “Co-Issuer” and, together with the Issuer, the “Co-Issuers”),
(iii) IHOP PROPERTY LEASING, LLC, a Delaware limited liability company,
(iv) IHOP PROPERTIES, LLC, a Delaware limited liability company, (v) IHOP REAL
ESTATE, LLC, a Delaware limited liability company, (vi) INTERNATIONAL HOUSE OF
PANCAKES, INC., a Delaware corporation, as servicer (in such capacity, the
“Servicer”), (vii) IHOP Corp., a Delaware corporation, as the guarantor (in such
capacity, the “Guarantor”), and (viii) WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as indenture trustee (in such capacity, the
“Indenture Trustee”).

 

R E C I T A L S

 

WHEREAS, the parties hereto have previously executed and delivered the Servicing
Agreement, pursuant to which the Servicer services and administers the Serviced
Assets (such capitalized terms and the other capitalized terms used and not
defined herein having the meanings assigned thereto pursuant to Section 1.1
hereof) on behalf of the Securitization Entities in the manner provided therein;

 

WHEREAS, the Guarantor, CHLH Corp., a Delaware corporation that is a
wholly-owned subsidiary of IHOP Corp. (the “Merger Subsidiary”), and Applebee’s
International, Inc., a Delaware corporation (“Applebee’s”), have previously
executed and delivered an Agreement and Plan of Merger, dated July 15, 2007 (as
the same may be amended or otherwise modified from time to time, the “Merger
Agreement”), pursuant to which the Merger Subsidiary will be merged into
Applebee’s such that Applebee’s will be a direct, wholly-owned subsidiary of the
Guarantor following the consummation of the transactions contemplated by the
Merger Agreement.

 

WHEREAS, on or after the date hereof, the Guarantor may enter into the
documentation (the “Securitization Bridge Documentation”) relating to the
securitization bridge financing (the “Securitization Bridge Financing”) to be
made available by Lehman Brothers Commercial Bank (“LBCB”) and Lehman Commercial
Paper Inc. (“LCPI”) as the initial securitization bridge lenders (the “Initial
Securitization Bridge Lenders” and, together with the additional securitization
bridge lenders identified by the Initial Securitization Bridge Lenders from time
to time, the “Securitization Bridge Lenders”) to, among other things, finance
the transactions contemplated by the Merger Agreement;

 

WHEREAS, on or after the date hereof, Applebee’s is expected to securitize
certain assets (the “Applebee’s Securitization”) by transferring such assets
through one or more subsidiaries to multiple newly formed, special purpose
limited liability companies and corporations that will pledge such assets as
collateral under a

 

1

--------------------------------------------------------------------------------


 

master indenture pursuant to which such limited liability companies and
corporations will co-issue one or more series of notes to raise proceeds for
purposes of, among other things, (i) the repayment of the Securitization Bridge
Financing (if the Securitization Bridge Financing is consummated) or
(ii) directly financing the transactions contemplated by the Merger Agreement
(if the Securitization Bridge Financing is not consummated);

 

WHEREAS, on or after the date hereof, the Co-Issuers, the Indenture Trustee and
Financial Guaranty Insurance Company, a New York stock insurance company, not in
its individual capacity but solely as the Series Insurer thereunder (the
“Series Insurer”), shall execute and deliver the Series Supplement (the
“Series 2007-3 Supplement”) for the Series 2007-3 Fixed Rate Term Notes (the
“Series 2007-3 Notes”) pursuant to the Base Indenture, dated as of March 16,
2007 (as supplemented by the Supplement No. 1 thereto, dated as of November 28,
2007, and as the same may be further supplemented, amended or otherwise modified
and in effect from time to time, the “Indenture”), which Series 2007-3 Notes are
being issued to raise proceeds for purposes of, among other things, (i) the
repayment of the Securitization Bridge Financing (if the Securitization Bridge
Financing is consummated) or (ii) directly financing the transactions
contemplated by the Merger Agreement (if the Securitization Bridge Financing is
not consummated);

 

WHEREAS, Section 9.3 of the Servicing Agreement permits the parties hereto to
amend the Servicing Agreement by written agreement, subject to the written
consent of each Series Controlling Party, the Securitization Entities party
hereto, the Servicer and the Indenture Trustee;

 

WHEREAS, in connection with (i) the Securitization Bridge Financing, (ii) the
Applebee’s Securitization and (iii) the Series 2007-3 Notes, the parties hereto
desire to amend the Servicing Agreement in the manner provided in this Amendment
pursuant to Section 9.3 of the Servicing Agreement;

 

WHEREAS, the written consent of (i) the Series Insurer, not in its individual
capacity but solely in its capacity as the Series Controlling Party in respect
of each Series of Notes Outstanding, (ii) each Securitization Entity, (iii) the
Servicer and (iv) the Indenture Trustee to this Amendment are set forth on the
signature pages hereof;

 

WHEREAS, promptly after the execution of this Amendment, the Servicer shall send
a copy of this amendment to each of the Indenture Trustee, the Series Insurer,
in its capacity as the Series Insurer in respect of each Series of Notes
Outstanding, and each Rating Agency, pursuant to Section 9.3(b) of the Servicing
Agreement; and

 

WHEREAS, the Indenture Trustee has received an opinion of counsel pursuant to
Section 9.3(d) of the Servicing Agreement stating that (i) this Amendment is
authorized pursuant to the Servicing Agreement and complies therewith; (ii) this
Amendment shall not adversely affect the interests of the Secured Parties in any
material respect and (iii) all conditions precedent to the execution, delivery
and performance of this Amendment have been satisfied in full.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms contained herein, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1       Definitions.  The capitalized terms used herein (including the
preamble and the recitals hereto) and not otherwise defined herein shall have
the meanings assigned thereto or incorporated by reference in Section 1.1 of the
Servicing Agreement.

 

ARTICLE II

AMENDMENTS

 

Section 2.1       Amendment to Section 1.1 of the Servicing Agreement. 
Section 1.1 of the Servicing Agreement is hereby amended by amending and
restating the definition of “Weekly Servicing Fee” in its entirety to read as
follows:

 

““ Weekly Servicing Fee” means, with respect to each Weekly Allocation Date, an
amount equal to the quotient of (i) the sum of (a) $11,500,000, plus (b) $13,000
for every Restaurant (excluding any Restaurant owned or operated by FMS
Management Systems, Inc.) located in the contiguous United States of America as
of the last day of the immediately preceding Monthly Collection Period that is
contributing cash flow to the Collection Account (excluding Restaurants subject
to Type 2 Property Leases that are not contributing cash flow to the Collection
Account unless such failure to contribute cash flow is solely as a result of a
delinquency of a franchisee), divided by (ii) 52; provided, that, each of the
amounts set forth in clauses (a) and (b) above will be subject to a 2% annual
increase on the first day of the Monthly Collection Period that commences
immediately following each anniversary of the Closing Date; provided, further,
that no such increase will apply if after giving effect to such increase the sum
of amounts set forth in clauses (a) and (b) above will exceed the product of
(x) 35% and (y) the Collections (after giving effect to the application of the
Collections in accordance with Sections 10.9(a) and (b) of the Base Indenture on
such Weekly Allocation Date), calculated with respect to the immediately
preceding Weekly Collections Allocation Period.”

 

Section 2.2       Amendment to Section 3.1 of the Servicing Agreement. 
Section 3.1(g) of the Servicing Agreement is hereby amended by inserting the
following at the end thereof:

 

“In addition, the Servicer shall on an annual basis allow the Back-Up Servicer
access to its books of account (as well as those pertaining to the
Securitization Entities and Applebee’s) and records and permit the Back-Up

 

3

--------------------------------------------------------------------------------


 

Servicer to discuss the affairs, finances and accounts relating to the IHOP and
Applebee’s inter-company arrangements with any of its officers, directors and
other representatives”

 

Section 2.3       Amendment to Section 4.15 of the Servicing Agreement. 
Section 4.15 of the Servicing Agreement is hereby amended and restated in its
entirety to read as follows:

 

“None of the Guarantor, IHOP, Inc., Applebee’s International, Inc., a Delaware
corporation (“Applebee’s”), or their respective Affiliates shall incur Debt
(including, but not limited to, guaranties or pledges of its property) other
than (a) with respect to the Guarantor, IHOP, Inc., Applebee’s and their
respective Affiliates, but excluding the Securitization Entities (as such term
is defined in the Indenture) (referred to herein as the “IHOP Securitization
Entities”) and the special purpose vehicles established by Applebee’s (the
“Applebee’s Securitization Entities”) in connection with the securitization of
substantially all of the assets of Applebee’s situated in the U.S. (the
“Applebee’s Securitization”), Debt (excluding from the definition of “Debt” for
this purpose, any “capital leases” in effect as of November 29, 2007) not in
excess of U.S. $95,000,000 in aggregate outstanding principal amount at any
time; provided, that in the event that Applebee’s is no longer affiliated with
IHOP, Inc., the Debt allowed pursuant to this clause (a) shall not exceed
U.S.$25,000,000 in aggregate outstanding principal amount at any time, (b) with
respect to the Guarantor, IHOP, Inc., Applebee’s and their respective
Affiliates, including the Applebee’s Securitization Entities but excluding the
IHOP Securitization Entities, Debt incurred in connection with the
sale-leaseback transactions contemplated by and in accordance with the
requirements of the term sheet attached as a schedule to the letter, dated
July 15, 2007, delivered by Financial Guaranty Insurance Company, a New York
stock insurance company (the “Insurer”), and the other insurers identified
therein, to the Guarantor and Applebee’s (such term sheet being referred to
herein as the “Applebee’s Securitization Term Sheet”); provided, that, on a pro
forma basis after giving effect to the sale-leaseback transaction, the ratio of
the adjusted debt (calculated by capitalizing lease obligations whether treated
as operating leases or capital leases under GAAP at 8x annual rent) to EBITDAR
of the Guarantor is equal to or less than 7.30x to and including November 30,
2008 and 7.0x following such date, (c) Debt incurred by the Guarantor,
IHOP, Inc., Applebee’s and their respective Affiliates pursuant to (i) the
Indenture, (ii) the Applebee’s Securitization, and (iii) during the period from
the date hereof to the date of the Applebee’s Securitization (and thereafter to
the extent provided in clause (B) below), the loans (the “Acquisition Loans”)
extended to the Guarantor pursuant to the securitization bridge financing (the
“Securitization Bridge Financing”) to be provided by Lehman Brothers Commercial
Bank (“LBCB”) and Lehman Commercial Paper Inc. (“LCPI”), as the initial
securitization bridge lenders (together with their

 

4

--------------------------------------------------------------------------------


 

successors and assigns in such capacity, the “Initial Securitization Bridge
Lenders”), and such other securitization bridge lenders as may be identified by
the Initial Securitization Bridge Lenders from time to time; provided, that
(A) the aggregate outstanding principal amount of the Acquisition Loans may in
no event exceed U.S. $2,150,000,000 (including any unfunded commitment under any
revolving credit facility that is a part of the Securitization Bridge
Financing), (B) upon the consummation of the Applebee’s Securitization, the
aggregate outstanding principal amount of the Acquisition Loans shall be
permanently reduced to no more than U.S. $175,000,000 (or such higher amount as
may be consented to in writing by the Insurer, such consent not to be
unreasonably withheld or delayed) less the proceeds, if any, from the offering
and sale of the Series 2007-3 Fixed Rate Term Notes issued by the Co-Issuers
pursuant to the Indenture or any other equity investment issued in substitution
therefor, and (C) if the Applebee’s Securitization is not consummated on or
prior to January 15, 2008, or such later date, if any, to which the Insurer’s
commitment has been extended with its written consent, then the Guarantor,
IHOP, Inc., Applebee’s and their respective Affiliates (other than the IHOP
Securitization Entities) shall repay the Acquisition Loans and other Debt from
the net proceeds of the disposition of those certain assets, as would have been
required pursuant to the Applebee’s Securitization Term Sheet had the Applebee’s
Securitization been consummated, and the aggregate outstanding principal amount
of the Acquisition Loans shall be permanently decreased by a corresponding
amount; (d) trade debt incurred in the ordinary course of business, and (e) debt
incurred in connection with any indemnification obligations of the Servicer;
provided, that, for the avoidance of doubt, (x) clauses (a) through (e) of this
Section 4.15 shall each constitute separate baskets of permitted Debt of the
Guarantor, IHOP, Inc., Applebee’s and their respective Affiliates and (y) the
Debt permitted to be incurred by the Guarantor, IHOP, Inc., Applebee’s and their
respective Affiliates pursuant to clauses (a) through (e) of this Section 4.15
shall be subject to compliance with all applicable ratios, restrictions, tests
and other requirements in effect under the Transaction Documents as amended or
otherwise modified or waived from time to time.”

 

Section 2.4       Amendment to Section 6.1 of the Servicing Agreement. 
Section 6.1(a)(xi) of the Servicing Agreement is hereby amended by deleting the
two references therein to “or IHOP Holdings” and substituting therefor the
following language:

 

“, IHOP Holdings or any Applebee’s Securitization Entity (as such term is
defined in Section 4.15 hereof)”.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

MISCELLANEOUS

 

Section 3.1       Effectiveness of Amendment.

 

(a)           This Amendment shall become effective upon (x) the consummation of
the Securitization Bridge Financing and/or the Applebee’s Securitization and
(y) the satisfaction of the following conditions:

 

(i)            the Series Insurer’s receipt of written confirmation from each
Rating Agency that the amendments contemplated by this Amendment will not have
an adverse effect on the ratings of any Notes Outstanding (without giving effect
to any Insurance Policy); and

 

(ii)           the execution and delivery of this Amendment by each of the
Series Insurer, the Co-Issuers, the Indenture Trustee, the Servicer, the
Guarantor and its other Affiliates identified on the signature pages hereof.

 

(b)           This Amendment shall cease to be effective if:

 

(i)            the Guarantor executes and delivers the Securitization Bridge
Documentation (as such term is defined in the recitals to this Amendment) and
the Securitization Bridge Documentation does not include the “Acquisition Loan
Covenants” to be made by the Securitization Bridge Lenders set forth in the term
sheet attached as a schedule to the commitment letter, dated July 15, 2007,
delivered to the Guarantor by the Series Insurer relating to, among other
things, this Amendment and the issuance of the Series 2007-3 Notes;

 

(ii)           the transactions contemplated by the Merger Agreement are not
consummated and the Merger Agreement is terminated in the manner provided
therein; or

 

(iii)          Supplement No.1 dated as of the date hereof to the Indenture
ceases to be in effect in accordance with Section 3.1(b) thereof.

 

Section 3.2       Ratification of Servicing Agreement.  The Servicing Agreement
as modified by this Amendment and all rights and remedies of the parties
thereunder are and shall continue to be in full force and effect in accordance
with the terms thereof, and the same as modified by this Amendment are hereby
ratified and confirmed in all such respects by the parties hereto.

 

Section 3.3       Effect of Section Headings.  The section headings in this
Amendment are for convenience only and shall not affect the construction of this
Amendment.

 

6

--------------------------------------------------------------------------------


 

Section 3.4       Separability.  In case any provision of this Amendment shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

Section 3.5       Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CHOICE OF LAW RULES
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

Section 3.6       Counterparts.  This Amendment may be executed in any number of
counterparts (including by facsimile or other electronic means of
communication), each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Servicing Agreement to be duly executed as of the date and year first above
written.

 

 

IHOP FRANCHISING, LLC,

 

as the Issuer

 

 

 

By:

/s/ Mark Weisberger

 

 

Name:

Mark Weiseberger

 

 

Title:

Vice President

 

 

 

IHOP IP, LLC,

 

as the Co-Issuer

 

 

 

By:

/s/ Mark Weisberger

 

 

Name:

Mark Weiseberger

 

 

Title:

Vice President

 

 

 

IHOP PROPERTY LEASING, LLC

 

 

 

By:

/s/ Mark Weisberger

 

 

Name:

Mark Weiseberger

 

 

Title:

Authorized Signatory

 

 

 

IHOP PROPERTIES, LLC

 

 

 

By:

/s/ Mark Weisberger

 

 

Name:

Mark Weiseberger

 

 

Title:

Vice President

 

 

 

IHOP REAL ESTATE, LLC

 

 

 

By:

/s/ Tom Conforti

 

Name:

Tom Conforti

 

Title:

Vice President

 

 

 

INTERNATIONAL HOUSE OF PANCAKES, INC.

 

 

 

By:

/s/ Tom Conforti

 

Name:

Tom Conforti

 

Title:

Chief Financial Officer

 

 

 

IHOP CORP.

 

 

 

By:

/s/ Tom Conforti

 

Name:

Tom Conforti

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, not in its individual

 

capacity but as the Indenture Trustee

 

 

 

By:

/s/ Jennifer C. Davis

 

Name:

Jennifer C. Davis

 

Title:

Assistant Vice President

 

 

Consented to for purposes of Section 7.8(a)(xvii) of the

Indenture, Section 9.3 of the Servicing Agreement and

Section 6.01 of the Insurance Agreement relating to the

Series 2007-1 Notes and the Series 2007-2 Notes

 

FINANCIAL GUARANTY INSURANCE

COMPANY, as Series Insurer in respect of

the Series 2007-1 and 2007-2 Notes

 

 

By:

/s/ Rajat Basu

 

 

Name:

Rajat Basu

 

Title:

Managing Director

 

--------------------------------------------------------------------------------

 

 

 

 
